            Case 1:20-cv-00553-JFR Document 26 Filed 09/18/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                                 OF NEW MEXICO
Barbara Andersen                      )
         Plaintiff                    )    Case 20-cv- 00553-JFR
v.                                    )
Forrest Fenn; Unknown Defendant       )


        MOTION TO STRIKE DOCKETS 24 AND 25 AND FOR OTHER RELIEF

       Barbara Andersen, as her own attorney, hereby files this motion to strike as follows:

       1.      Andersen is waiting for ruling on her pending motions.

       2.      Subpoena recipient (Not defendant) Mr. Fenn is purportedly deceased based on

the filing by his former (not current) counsel, Mr. Sommer. Mr. Sommer already advised this

Court as to same. As such, unless and until this Court rules on Andersen’s motion to amend the

subpoena on its face, Mr. Sommer has no standing to file any pleadings in this matter. He is an

attorney without a current client until a future, yet-unknown legal event occurs.

       3.      Mr. Sommer has filed two pleadings within hours of Andersen’s Amended

Complaint (that have nothing to do with his former client…unless he wants to confess something

to this Court). Notably, Mr. Sommer does not even offer any legal authority as to how he has

standing to talk in any regard to Andersen or this Court. (Andersen already told Mr. Sommer

this last week.) See Andersen’s Response to the Motion for Protective Order/Quash.

       4.      Mr. Sommer nor his law firm have received any subpoena. As such, he has no

basis speaking to this Court until (a) this Court rules on Andersen’s request to amend the

subpoena to include the heirs of Mr. Fenn; (b) someone is appointed to represent the heirs and

demonstrates same in a proper legal fashion to Andersen and this Court; and (c) he is then

retained by that party. Mr. Sommer has not shown this Court that it is he is the person to be

appointed or retained. Obviously, this is premature.




	                                                                                             1	  
             Case 1:20-cv-00553-JFR Document 26 Filed 09/18/20 Page 2 of 4




        5.      Mr. Sommer is not the Unknown Defendant (unless he wishes to admit that he is

in possession of the treasure). As such, Mr. Sommer should cease interjecting himself into this

case.

        6.      Mr. Sommer certainly has no basis to attack the jurisdiction of this Court and/or

file Motions to Dismiss unless he wishes to file an additional appearance on behalf of the alleged

“Finder” (if that person even exists). Notably, Mr. Sommer labels his disguised Motion to

Dismiss as a “supplement”. Dkt 25. Aside from the fact that this is nothing more than a

disguised Motion to Dismiss (which he has no standing to assert as a non-party), Mr. Sommer

has no client and has not sought leave to file this supplement. See Andersen’s response to the

Morion for Protective Order/Quash.

        7.      In sum, Mr. Sommer is throwing more legal nonsense into this Court record as a

stall tactic and with no client. His bizarre conduct seems to cover up for the fact that the

conclusion to the chase was/is nonsense. Everyone in the United States except for a few

“Fennatics” aka “Fenn nuts” (who apparently miss the obvious photo shopping of the “find”

pictures) can see this.

        8.      Mr. Sommer should just admit already that Andersen’s solve is correct and that he

is stringing her along.

        9.      Andersen also requests that this Court order Mr. Sommer to file the death

certificate of Mr. Fenn into this Court’s record (under seal is fine) and tender same to Andersen.

Andersen also requests that any future attorney for Mr. Fenn’s estate/heairs be required to show

the proper legal authority supporting to Andersen and this Court (i.e. will, Court appointment,

etc.) before filing any further pleadings herein and/or communicating further with Andersen.




	                                                                                              2	  
         Case 1:20-cv-00553-JFR Document 26 Filed 09/18/20 Page 3 of 4




         Wherefore, Andersen moves to strike Dockets 24 and 25 filed by Mr. Sommer and his

law firm for want of standing. Andersen also requests that this Court order Mr. Sommer to file

the death certificate of Mr. Fenn into this Court’s record (under seal if desired by this Court).

Andersen also requests that this Court order future counsel for the heirs of Mr. Fenn to establish

their legal authority before any future communications to Andersen and/or this Court.




                                     ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com




	                                                                                              3	  
          Case 1:20-cv-00553-JFR Document 26 Filed 09/18/20 Page 4 of 4




                                CERTIFICATE OF SERVICE



Barbara Andersen hereby certifies that on September 17, 2020 the MOTION TO STRIKE
DKTS 24 AND 25 AND FOR OTHER RELIEF

was filed and delivered via the ECF filing system and e-mail to:


Service list:

karls@sommerkarnes.com




/s/Barbara Andersen_____
Barbara Andersen
Andersen Law LLC
1220 West Sherwin, Unit 1E
Chicago, IL 60626
708-805-1123




	                                                                             4	  
